IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,576


EX PARTE RICHARD MENDOZA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003-CR-8845W IN THE 379TH  DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was initially
sentenced to five years' deferred adjudication community supervision for failure to stop and render
aid.  Applicant's guilt was adjudicated and he was sentenced to four years' imprisonment.  He did
not appeal the hearing adjudicating guilt.
	Applicant contends that he should have received shock probation from the trial court.  
	At Applicant's hearing to adjudicate his guilt, the trial court stated that Applicant would be
sentenced to boot camp and that shock probation would be considered at the appropriate time after
the boot camp sent its progress report to the court.  In a letter attached to Applicant's application,
Applicant's performance at boot camp was described by a captain from that camp as "exemplary". 
The trial court has made a finding that because the Texas Department of Criminal Justice failed to
send a progress report advising the court of Applicant's exemplary conduct at boot camp, Applicant
was denied the opportunity for shock probation.  We find, therefore, that applicant is entitled to
relief.  	
	Relief is granted.  The judgment in Cause No. 2003CR8845W in the 379th District Court of
Bexar County is set aside, and Applicant is remanded to the trial court to answer the charge against
him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: December 20, 2006
Do Not Publish